COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Kristen Pullen v. Jarvis Richardson and Office of the
                             Attorney General of Texas

Appellate case number:       01-17-00701-CV

Trial court case number:     2015-21621

Trial court:                 246th District Court of Harris County

        Proceeding pro se, appellant, Kristin Pullen, filed a notice of the appeal of the trial
court’s June 16, 2017 “Order in Suit Affecting the Parent-Child Relationship.” We
abated the appeal and remanded the case to the trial court for the court to file findings of
fact and conclusions of law. On February 27, 2018, we reinstated the appeal and directed
appellant to file her brief no later than March 29, 2018. On April 17, 2018, we granted an
extension of time to file an appellant’s brief to May 18, 2018, with no further extensions.
On June 4, 2018, however, appellant filed a motion requesting additional time to file her
brief. We granted the motion and extended the time to file a brief to July 9, 2018, with
no further extensions. On July 10, and July 11, 2018, appellant informed the Clerk of this
Court, that her brief was “completed and ready to be filed” but a “technical error” had
prevented her from electronically filing the brief. We extended the time to file the brief
to August 3, 2018, with no further extensions. TEX. R. APP. P. 9.2(c)(5), 38.6(d). When
appellant did not file her brief, we notified her that the appeal was subject to dismissal for
want of prosecution unless she filed her brief by September 4, 2018. See id. 38.8(a)(1).
On September 5, 2018, appellant filed a motion to extend the time to file her brief or, in
the alternative, to abate the appeal.
       We grant appellant’s motion to extend time to file her brief. Appellant’s brief is
due no later than OCTOBER 24, 2018. No further extensions will be granted. If
appellant does not file her brief as directed, the appeal may be dismissed for want of
prosecution without further notice. See id. 38.6(d), 38.8(a)(1); see also Green v.
Midland Mortg. Co., 342 S.W.3d 686, 692 n.7 (Tex. App.—Houston [14th Dist.] 2011,
no pet.) ([A] party proceeding pro se must still comply with all applicable procedural
rules.”). Appellant’s motion to abate the appeal is dismissed as moot.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   X Acting individually    Acting for the Court

Date: September 18, 2018_